                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     TVBI COMPANY LIMITED,                             Case No. 17-cv-05858-SI
                                   7                    Plaintiff,
                                                                                           ORDER RE TRIAL DATE
                                   8             v.

                                   9     HONG THOA THI PHAM, et al.,
                                                                                           RE: DKT. NO. 97
                                  10                    Defendants.

                                  11

                                  12          In April, 2018, the Court set the trial date in this case for February19, 2019, approximately
Northern District of California
 United States District Court




                                  13   a year out. In November, 2018, counsel requested and were granted an approximately 90 day

                                  14   extension of all dates, and the trial was rescheduled for June 3, 2019. On April 26, 2019, counsel

                                  15   requested another “brief (a few weeks) continuance” of the trial and related dates, seeking a trial

                                  16   date of either June 27 or July 15, 2019.

                                  17          The Court is unable to set this case for June 27 or July 15, 2019. The Court could hear this

                                  18   case starting July 8, 2019 provided that it be completed by July 17, 2019. If counsel wish to elect
                                       this option, they should so notify the Court immediately. If they do not, then the trial date will
                                  19
                                       remain as currently scheduled.
                                  20

                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: May 3, 2019
                                  23
                                                                                      ______________________________________
                                  24
                                                                                      SUSAN ILLSTON
                                  25                                                  United States District Judge

                                  26
                                  27

                                  28
